  1 Patrick R. Barrowclough (No. 010150)
    ATKINSON, HAMILL & BARROWCLOUGH, P.C.
  2 3550 N. Central Avenue, Suite 1150
    Phoenix, AZ 85012
  3 Telephone: (602) 222-4828
    Fax: (602) 222-4820
  4 E-mail: pbarrowclough@ahblawfirm.com
  5 Cynthia L. Johnson (No. 014492)
    LAW OFFICE OF CYNTHIA L. JOHNSON
  6 11640 E. Caron Street
    Scottsdale, AZ 85259
  7 Telephone: (480) 381-7929
    Fax: (480) 614-9414
  8 E-mail: cynthia@jsk-law.com
  9 Attorneys for Atlas Residential, LLC
 10                             UNITED STATES BANKRUPTCY COURT
 11                                 DISTRICT OF ARIZONA (YUMA)
 12
      In re:                                        Chapter 11 Proceedings
 13
      DESERT VALLEY STEAM CARPET                    Case No. 2:20-bk-00570-BKM
 14   CLEANING, LLC,
 15                                                 ATLAS RESIDENTIAL’S MOTION
                               Debtor.              TO SET EVIDENTIARY HEARING
 16                                                 TO VALUE REAL PROPERTY
 17
 18            Creditor Atlas Residential, LLC (“Atlas”) moves the court under 11 U.S.C. §
 19 506(a) and Bankruptcy Rules 3012 and 9014 to set an evidentiary hearing to determine the
 20 value of the real property in which Debtor claims an interest, and which secures the first
 21 position lien claim held by Atlas.       Additionally, Atlas requests that the court set a
 22 discovery and briefing schedule in conjunction with that hearing as set out herein.
 23 I.         Introduction.
 24            Debtor claims an interest in an apartment complex property in Eloy, Arizona
 25 located at 601 North D Street and 603 (a/k/a 607) North D Street (the “Real Property”),



Case 2:20-bk-00570-BKM         Doc 170 Filed 11/23/20 Entered 11/23/20 14:17:08      Desc
                                Main Document    Page 1 of 9
 1   legally described as follows:

 2          Lots 1, 2, 3 and 4, Block 68 of COTTON CITY PROPER, according to
            Book 2 of Maps, Page 8, records of Pinal County, Arizona.
 3
     It is Debtor’s position that it owns all of the Real Property; upon information and belief,
 4
     Atlas submits that a portion of the Real Property, namely Lots 2 and 4, may be owned by
 5
     Victor Granado, and that issue has not yet been presented to, or determined by, the court.
 6
            The value of the Real Property is in dispute, with current appraisals varying between
 7
     $249,000 and $510,000. Atlas believes it will help advance this bankruptcy case (and may
 8
     help the parties reach a quicker and possibly less expensive resolution) if the parties obtain
 9
     a court ruling on the value of that Real Property, and accordingly Atlas is submitting this
10
     motion.
11
            At the hearing in this case on November 10, counsel for Atlas indicated that the
12
     parties needed a valuation of the Real Property and that he was preparing a joint motion on
13
     the issue which he hoped to file in the near future. At that hearing counsel for Debtor
14
     agreed a valuation was needed: “Mr. McCabe agrees with Mr. Barrowclough. The parties
15
     will need an evidentiary hearing on valuation of the property in the near future.” See
16
     Court’s November 10 minute entry – Dkt. 168 – under “Matter 2.”.                Despite that
17
     agreement, in the end Debtor would not agree to be part of a joint motion, and as such
18
     Atlas is filing this motion on its own.
19
     II.    Background Facts/Documents.
20
            1.     In February 2015, Debtor borrowed $275,000.00 from KS StateBank (“KS
21
     Bank”) (the “Loan”), executing a Promissory Note in the principal amount of $275,000.00
22
     (a copy of the Note is attached to Atlas’s July 31, 2020 Proof of Claim – the “Atlas POC”
23
     – as Exhibit A).
24
            2.     To secure payment of the Note, Debtor granted KS Bank a security interest in
25



Case A0019953
     2:20-bk-00570-BKM      Doc 170 Filed -11/23/20
                                            2-       Entered 11/23/20 14:17:08         Desc
                             Main Document     Page 2 of 9
 1   the Property pursuant to a Deed of Trust recorded with the Pinal County Recorder on

 2   March 6, 2015 (the “DOT”) (a copy of the DOT is attached to the Atlas POC as Exhibit

 3   B).

 4          3.      As further security Debtor also executed a separate Assignment of Rents

 5   recorded with the Pinal County Recorder on March 6, 2015 (a copy of Assignment of

 6   Rents is attached to the Atlas POC as Exhibit C). The Note, DOT, and Assignment of

 7   Rents are referred to as the “Loan Documents.”

 8          4.      At the time the Loan was made, the Property consisted of thirteen (13) units,

 9   but on March 10, 2017 a fire burned the building containing five (5) of the units, leaving

10   eight (8) units.

11          5.      KS Bank sold and assigned its interest in the Loan and Loan Documents to

12   Atlas, and on May 4, 2017 (i) an Assignment of Beneficial Interest Under Deed of Trust,

13   and (ii) an Assignment of Beneficial Interest Under Assignment of Rents were recorded

14   with the Pinal County Recorder (copies of each are attached to the Atlas POC as Exhibits

15   D and E, respectively). As a result, Atlas is how the holder of the Loan and Loan

16   Documents and all rights thereunder, and hereafter Atlas’s claim under that Loan and the

17   Loan Documents shall be referred to as the “Loan Claim.”

18          6.      Debtor has filed a plan and disclosure statement that separates Atlas’s Loan

19   Claim into a secured claim and an unsecured claim and proposes to pay the secured portion

20   over time. As discussed in the disclosure statement, Debtor proposed a secured claim for

21   Atlas in the amount of $265,000, although that may change given the appraisal Debtor has

22   obtained in this case (discussed below).

23          7.      Atlas objected to the disclosure statement, and at the November 10 hearing

24   on the disclosure statement Debtor’s counsel informed the court that Debtor planned to file

25   a revised disclosure statement, and the disclosure statement was then taken “off calendar



Case A0019953
     2:20-bk-00570-BKM      Doc 170 Filed -11/23/20
                                            3-       Entered 11/23/20 14:17:08        Desc
                             Main Document     Page 3 of 9
 1       until other issues are resolved. See Court’s November 10 minute entry – Dkt. 168 – under

 2       “Matter 1”.

 3               8.    Debtor has informed Atlas that Debtor intends to file an amended plan with

 4       its revised disclosure statement, but Atlas anticipates the under the amended plan Debtor

 5       will still propose that it retains the Real Property and pays Atlas on its Loan Claim secured

 6       by the Real Property over time.

 7               9.    Atlas my file a creditor’s plan in this case, and currently it contemplates said

 8       plan would provide for a sale of the Real Property or possibly a transfer of the equity

 9       interest in the reorganized debtor; in either event, the value of the Real Property is still

10       relevant and should be determined.

11       III.    The Value of the Real Property.

12               Both Atlas and Debtor have obtained appraisals of the Real Property: (i) Atlas

13       obtained an appraisal prepared by William Dominick, Integra Realty Resources, stating a

14       fair market value for the Real Property of $510,000 as of July 29, 2020 (the “Integra

15       Appraisal”); and (ii) Debtor obtained an appraisal prepared by Michael Wright, Josephs

16       Appraisal Group, stating a fair market value for the Real Property of $249,000 as of June

17       19, 2020.1

18               Under Bankruptcy Code section 506(a), Atlas has an allowed claim “to the extent of

19       the value of such creditor’s interest in the estate’s interest in such property . . ..” Further,

20       “[s]uch value shall be determined in light of the purpose of the valuation and of the

21       proposed disposition or use of such property and in conjunction with any hearing on such

22       disposition or use or on a plan affecting such creditor’s interest.” The Supreme Court held

23
     1   Debtor also obtained a second appraisal from Mr. Wright valuing the Property at $558,000 as of June 19,
24 2020 based on a “hypothetical condition” that the 5-unit building that was previously destroyed “still
     existed.”    Hereafter, the two appraisals prepared by Mr. Wright shall be referred to as the “Josephs
25 Appraisals.”



Case A0019953
     2:20-bk-00570-BKM            Doc 170 Filed -11/23/20
                                                  4-       Entered 11/23/20 14:17:08               Desc
                                   Main Document     Page 4 of 9
 1       that the value of the collateral under section 506(a) determines the status of a creditor’s

 2       claim.2 Absent a creditor making the §1111(b)(2) election, the portion of the creditor’s

 3       claim that exceeds the value of its collateral is an unsecured claim.3 In addition, Rule 3012

 4       provides that the court “may determine the value of a claim secured by a lien on property

 5       … on motion of any party in interest . . ..”

 6              A determination of the value of the Real Property is important to Debtor’s proposed

 7       reorganization, and may have a great impact on the parties’ settlement negotiations, as well

 8       as how the parties may resolve various other matters that are currently pending before the

 9       court or which may be brought before the court.                        Although Section 506(a) also

10       contemplates valuing the interest Atlas holds in Debtor’s interest in the Real Property, in

11       this case Atlas requests that the hearing be limited to just establishing a value for the Real

12       Property itself. Determining the value of Atlas’s interest will delay the valuation process,

13       because it involves determining, among other things, the following: (i) whether Atlas’s

14       claim in the Real Property secured by the Loan Documents is limited to $275,000 under

15       the terms of its Deed of Trust (as has been argued by Debtor); (ii) whether and to what

16       extent Atlas’s Loan Claim is also secured by the Insurance Proceeds and/or the post-

17       petition rents and whether that security interest will continue in rents post-confirmation;

18       (iii) whether Atlas is allowed to amend its previously filed Proof of Claim to include the

19       Judgment Lien claim discussed in its Motion For Leave to Amend Proof of Claim (see

20       Dkt. 150); (iv) if allowed to amend, whether the Judgment Lien is a valid secured claim in

21       this case; (v) whether Debtor owns all of the Real Property or whether Victor Granado

22       owns a portion thereof; and (vi) various claims asserted by the parties in the pending

23       adversary proceeding (adversary case no. 2:20-AP-0093-BKM). Although at some point

24
     2   Nobelman v. American Sav. Bank, 508 U.S. 324, 328-29 (1993).
25   3   Id. (citing United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 239, n. 3 (1989)).



Case A0019953
     2:20-bk-00570-BKM              Doc 170 Filed -11/23/20
                                                    5-       Entered 11/23/20 14:17:08               Desc
                                     Main Document     Page 5 of 9
 1   these matters will need to be resolved, Atlas submits that if the value of the Real Property

 2   is established, it will aid the parties in resolving the remainder, either by agreement, or,

 3   absent agreement, by bringing them before the court.

 4         Given the foregoing, Atlas requests that the court set a full one-day evidentiary

 5   hearing on the value of the Real Property (the “Valuation Hearing”) as soon as available

 6   on the court’s calendar following ninety (90) days after entry of the court’s order setting

 7   the Valuation Hearing (the “Hearing Order”), and Atlas further requests that as part of

 8   that Hearing Order the court adopts the following procedures related thereto:

 9         1.     Debtor and Atlas will each be limited to one expert on value concerning the

10                Real Property; absent agreement of the parties or court approval obtained at

11                least ten (10) business days before the Valuation Hearing, the expert for

12                Debtor shall be Michael Wright, or another representative of Josephs

13                Appraisal Group, and the expert for Atlas shall be William Dominic, or

14                another representative of Integra Realty Resources.

15         2.     Other than the foregoing expert witnesses, the parties shall not be allowed

16                any other witnesses at the Valuation Hearing, absent agreement of the parties

17                or court approval obtained at least ten (10) business days before the

18                Valuation Hearing.

19         3.     The parties have previously exchanged the Integra Appraisal and the Josephs

20                Appraisals, and they shall exchange copies of the appraisers’ working files

21                concerning the Integra Appraisal and the Josephs Appraisals (except those

22                portions of the files protected by an applicable privilege and/or an applicable

23                Rule of Evidence) by no later than thirty (30) days following the entry of the

24                Hearing Order.

25         4.     The deadline for the parties to complete the deposition of the expert



Case A0019953
     2:20-bk-00570-BKM     Doc 170 Filed -11/23/20
                                           6-       Entered 11/23/20 14:17:08         Desc
                            Main Document     Page 6 of 9
 1                      witnesses shall be sixty (60) days following entry of the Hearing Order.

 2                      Absent agreement of the parties and the witnesses, the depositions will be

 3                      taken via Zoom videoconference and otherwise conducted in accordance

 4                      Rule 30, F.R.Civ.P., incorporated herein by Bankruptcy Rule 7030. The

 5                      depositions may be taken on not less than ten (10) days’ notice, but the

 6                      parties will work to agree on deposition dates.

 7              5.      Direct testimony of expert witnesses will be submitted by a combination of

 8                      declaration and live testimony4, but each party shall be limited to one (1)

 9                      hour at the Valuation Hearing to present their live direct testimony; the

10                      deadline for the parties to file declarations of their respective experts shall be

11                      fourteen (14) days prior to the date scheduled for the Valuation Hearing.

12              6.      Cross-examination will be conducted live.

13       A proposed form of order is attached hereto as Exhibit A; following the deadline for filing

14       objections to this Motion, and absent any such objections, Atlas intends to lodge that

15       proposed form of order with the court.

16                                                CONCLUSION

17              Wherefore, pursuant to the foregoing, Atlas respectfully requests that the court

18       adopt the proposed schedule as set out herein and set an evidentiary hearing to determine

19       the value of the Real Property. For the court’s convenience, a proposed form of order is

20       lodged herewith.

21       …

22       …

23       …

24
     4   “Live” as used herein may mean in person in court, by telephone, or by teleconference, as may be ordered
25 by the court.



Case A0019953
     2:20-bk-00570-BKM            Doc 170 Filed -11/23/20
                                                  7-       Entered 11/23/20 14:17:08                Desc
                                   Main Document     Page 7 of 9
 1          RESPECTFULLY SUBMITTED this 23rd day of November, 2020.

 2                                      ATKINSON, HAMILL & BARROWCLOUGH, P.C.
 3
                                        By       /s/ Patrick R. Barrowclough
 4                                           Patrick R. Barrowclough
                                             3550 N. Central Avenue, Suite 1150
 5                                           Phoenix, AZ 85012
                                             Cynthia L. Johnson
 6                                           LAW OFFICE OF CYNTHIA L. JOHNSON
                                             11640 E. Caron Street
 7                                           Scottsdale, AZ 85259
                                             Attorneys for Atlas Residential, LLC
 8
 9
10   COPY served via e-mail or electronic
     notification this 23rd day of November, 2020 to:
11
     Wright Law Offices
12   Benjamin Wright
     Shawn A. McCabe
13   2999 N. 44th Street, Suite 600
     Phoenix, AZ 85018
14   Attorneys for Debtor
15   Patty Chan
     Office of the U.S. Trustee
16   230 N. First Ave., Suite 204
     Phoenix, AZ 85003
17   E-mail: patty.chan@usdoj.gov
     Attorneys for U.S. Trustee
18
     Timothy M. Collier
19   Law Office of Timothy M. Collier, PLLC
     3295 N. Drinkwater Blvd., Ste. 9
20   Scottsdale, AZ 85251
     E-mail: timothy.collier@tmcollierlaw.com
21   Attorneys for Victor Granado and Jamie Granado
22   Christopher Dylla
     Office of the Attorney General
23   2005 N. Central Avenue
     Phoenix, AZ 85004-1592
24   E-mail: Christopher.dylla@azag.gov
     Attorney for Arizona Department of Revenue
25



Case A0019953
     2:20-bk-00570-BKM      Doc 170 Filed -11/23/20
                                            8-       Entered 11/23/20 14:17:08   Desc
                             Main Document     Page 8 of 9
 1   Adam Nach
     Lane & Nach, P. C.
 2   2001 E. Campbell, Ste. 103
     Phoenix, AZ 85016
 3   E-mail: adam.nach@lane-nach.com
     Creditor and Attorneys for Stanley J. Kartchner
 4
     /s/ Heather Widmann
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



Case A0019953
     2:20-bk-00570-BKM      Doc 170 Filed -11/23/20
                                            9-       Entered 11/23/20 14:17:08   Desc
                             Main Document     Page 9 of 9
